Title: Declination of Candidacy for Seat in the New York Legislature, [23 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 23, 1787]
Mr. Hamilton observing his name in several nominations thinks it his duty to inform such of his fellow citizens as might incline to honor him with their choice at the approaching election, that the adjournment of the legislature to meet at Poughkepsie, which happened on Saturday last renders it impracticable for him to serve them as a member of that body for the ensuing year.
